United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3757
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Jeffrey Laurence Treta

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: September 19, 2016
                             Filed: September 26, 2016
                                   [Unpublished]
                                   ____________

Before LOKEN, BEAM, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Jeffrey Treta appeals his sentence of 480 months following his guilty plea to
two counts of production of child pornography in violation of 18 U.S.C. § 2251(a),
two counts of production of child obscenity in violation of 18 U.S.C. § 1466A(a)(1),
one count of possession of child pornography in violation of 18 U.S.C. § 2252(a)(4),
and one count of obstruction of justice in violation of 18 U.S.C. § 1519. The advisory
Guidelines range was life imprisonment based on a total offense level of 43 and thus
the district court1 stayed within the Guidelines by imposing a sentence of 480 months.

       On appeal, Treta argues his sentence is substantively unreasonable.
Specifically, Treta claims the district court focused exclusively on the need to protect
the public from future crimes despite the evidence Treta claims established that there
was a very limited risk that he would reoffend. At the sentencing hearing, Treta
requested a sentence of 180 months, asking the court to consider the low rate of
sexual offender recidivism, and the opportunity for sex offender treatment in the
Bureau of Prisons as support for his requested sentence. The government, in turn,
asked the district court to impose a sentence of 720 months. Reviewing for an abuse
of discretion, United States v. Leonard, 785 F.3d 303, 306 (8th Cir. 2015), we find
none. After reviewing the record in its entirety, we find that the district court
properly considered the 18 U.S.C. § 3553(a) factors and chose to impose a within-
Guidelines sentence, which we conclude is presumptively reasonable on appeal.
United States v. Eason, 643 F.3d 622, 626 (8th Cir. 2011). The district court went
through the § 3553(a) factors and additionally recognized that while there were
multiple aggravating factors in this case, the court did not see anything of
significance that would mitigate Treta's sentence. Given the nature of Treta's crimes,
even though recidivism rates might be lower in some circumstances, the court held
it could not "take the risk that there would even be one victim as a result of [Treta's
release.]" The court did not afford undue weight to any of the sentencing
considerations, but rather prudently considered recidivism rates, Treta's history and
characteristics, the nature and circumstances of the offense, and the sentencing
Guidelines and did not abuse its discretion in arriving at the sentence imposed.
Accordingly, we affirm.
                         ______________________________



      1
       The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.

                                          -2-